Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 11/24/2021 in reply to the office action of 06/03/2021 has been entered. Claims 6-7 are cancelled. Claims 1-5 and 8-15 are pending.

REQUIREMENT OF ALLOWANCE UNDER 37 CFR 1.801-1.809
Applicant’s Deposit Statement on page 4 of the response filed 03/10/2021 is deemed in accordance with 37 CFR §§ 1.801-1.809. Since the application is otherwise in condition for allowance except for the needed deposit of carrot variety Purple Royale seed and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)). 
Under 37 CFR 1.809(c)-(d) an applicant is required to make a deposit of seeds within three months after the mailing date of the Notice Of Allowance and Issue Fee Due.  The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable.  See 37 CFR 1.136(c) and 1.809(c), revised in Changes to the Time Period for Making any Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notices of Allowability mailed on or after May 29, 2001.  Amendments are no longer permitted to be filed after the before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.  The statement of deposit in the specification shall contain:
	(1)  The accession number for the deposit(s);
	(2)  The date of the deposit(s);
	(3)  A description of the deposited biological material sufficient to specifically identify and to permit examination; and 
	(4)  The name and address of the depository.  (See 37 CFR 1.809(d)).
Applicant is reminded to update the specification and claims as necessary to include the deposit information.

Claims 1-5 and 8-15, pending in this application, are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or reasonably suggest a carrot plant/seed having all of the morphological and physiological characteristics of a plant/seed of the carrot variety Purple Royale. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662